By the Court, Pratt, J.
— At the time the respondent incurred the obligation stated the trustees had power to levy, by tax, $40,000. The relator must be presumed to have contracted with reference to that power, and relied upon it as a means of receiving his pay. In my judgment the trustees have power to raise, by tax, such sum as is necessary to pay debts contracted by the village prior to June 9th, 1872, not exceeding $40,000.
That the restriction confining the amount to $25,000 cannot be held to apply to debts contracted prior to June, 1872.